Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 1 of 15 PagelD #: 4

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 1of12

IN THE CIRCUIT COURT OF CLAY COUNTY, MISSISSIPPI

ROYAL TRUCKING COMPANY PLAINTIFF
V. CIVIL ACTION NO. 20-cv-205
DALKO RESOURCES, INC. and DEFENDANT
KANSAS CITY SOUTHERN RAILWAY
COMPANY.

AMENDED COMPLAINT

 

(Jury Trial Requested)
COMES NOW Plaintiff, ROYAL TRUCKING COMPANY, by and through counsel, and

files this Complaint against Defendant, DALKO RESOURCES, INC. and KANSAS CITY
SOUTHERN RAILWAY COMPANY, and would show the following in support hereof:
PARTIES

1, Plaintiff, ROYAL TRUCKING COMPANY (“ROYAL”), is a domestic
corporation with its principal place of business at 1312 Industrial Access Road, West Point,
Mississippi 39773.

2. ROYAL is a licensed motor carrier authorized to transport property in interstate
commerce pursuant to grant of authority from the Federal Motor Carrier Safety Administration
Docket No MC-147747.

3. Defendant, DALKO RESOURCES, INC. (““DALKO”), is a foreign corporation
with, upon information and belief, its principal place of business at 99 Canal Street, Sharpsville,
Pennsylvania 16150. DALKO may be served through its registered agent, Lawrence J. Roberts,
249 Catalonia Avenue, Coral Gables, Florida 33134.

4, DALKO is a licensed freight forwarder and broker pursuant to grant of authority

from the Federal Motor Carrier Safety Administration ““FMSCA”), Docket No. FF-3595 and MC-

EXHIBIT

ik
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 2 of 15 PagelD #: 5

Case: 13C1/1:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 2 of 12

436082, respectively, and among other services, arranges for transportation of cargo by motor
carrier in interstate commerce.

5. At all times material, DALKO regularly arranged for the transportation of goods
with motor carriers, like ROYAL, based in Mississippi, arranged for the transportation of goods
in interstate commerce in Mississippi, conducted substantial business in Mississippi, and the
claims raised herein arose out its contacts with ROYAL in Mississippi.

6. Defendant, KANSAS CITY SOUTHERN RAILWAY COMPANY (“KCSR”) is a
foreign corporation with, upon information and belief, its principal place of business at 427 W.
12" Street, Kansas City, Missouri. KCSR may be served through its registered agent, CT
Corporation System, 120 South Central Avenue, Clayton, Missouri 63105.

7. KCSR owns, controls, and operates a railroad running across several states,
including Mississippi.

8. Specific personal jurisdiction over DALKO in the State of Mississippi is proper
under the Mississippi Long Arm Statute and constitutional minimum contacts because DALKO
committed the tortious acts complained of in Mississippi and entered the contracts alleged in
Mississippi.

9. Specific personal jurisdiction over KCSR in the State of Mississippi is proper
because KCSR conducts business in Mississippi, operates railroad tracks throughout Mississippi,
and entered the contract alleged in Mississippi.

JURISDICTION
10. The Circuit Court of Clay County, Mississippi has jurisdiction over the matter

hereto and the parties thereof.
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 3 of 15 PagelD #: 6

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 3of12

VENUE

11. Venue is proper in the Circuit Court of Clay County, Mississippi because Clay
County is where the causes of action against DALKO and KCSR accrued and where the damages
to ROYAL accrued and continue to accrue.

STATEMENT OF FACTS

12. On the morning of December 28, 2017, DALKO acting in its role as a broker and
as an intermediary between ROYAL and KCSR, had contact with ROYAL via email and telephone
at its facility in West Point, Mississippi to ascertain whether ROYAL was able to haul cargo from
the facility of Orgo-Thermit Inc. in Manchester, New Jersey to KCSR’s location in Vivian,
Louisiana.

13. | OnDecember 28, 2017 and for many consecutive years prior, DALKO was the sole
logistics provider for KCSR, meaning that DALKO was the sole broker responsible for facilitating
the transport by motor carrier of freight supporting KCSR’s operations.

14. Asa broker and intermediary between ROYAL and KCSR, DALKO owed a duty
to ROYAL to disclose the nature of the cargo that it was asking ROYAL to haul for the benefit of
KCSR. More specifically, DALKO owed a duty to ROYAL, inter alia, to advise ROYAL if the
cargo could be a danger to the public or a danger to the environment if the cargo were spilled.
Further, DALKO owed a duty to ROYAL, inter alia, to advise ROYAL of the nature, extent and/or
cost of any environmental cleanup or restoration in the event the cargo was spilled. KCSR owed
to Royal the same duty of disclosure as principal of Dalko, its agent, and consignee on the bill of
lading.

15. | Asmotor carrier with responsibilities for the safety of the public as to its operations

and the protection of the environment related to the loads it hauls for its broker and shipper clients,
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 4 of 15 PagelD #: 7

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 4 of 12

ROYAL had a right to be fully advised by DALKO of the nature of the cargo that DALKO wished
for ROYAL to haul on behalf of KCSR so that ROYAL could make an informed decision of
whether to haul the cargo, to haul the cargo only under specified conditions, or whether to outright
decline hauling the cargo.

16. As a broker and intermediary between ROYAL and KCSR, DALKO described the
cargo to ROYAL only as weld kits. A true and correct copy of the rate confirmation sheet is
attached hereto as Exhibit 1. The full and correct version of the uniform straight bill of lading
issued in this matter is in the possession of KCSR and/or DALKO. A portion of the uniform
straight bill of lading is attached hereto as Exhibit 2.

17. The rate confirmation sheet (Exhibit 1) and the bill of lading (Exhibit 2) described
the cargo only as “weld kits” and showed the origin point as Orgo-Thermit, Inc.’s facility in
Manchester, New Jersey and the destination as KCSR’s facility in Vivian, Louisiana. The rate
confirmation sheet also specified DALKO’s instruction that the weld kits be hauled only by flatbed
trailer. The requirement that a flatbed trailer be used to haul the cargo had been previously
disclosed to ROYAL by DALKO, which was for the convenience of KCSR during the unloading
process at its facility.

18. In its role as KCSR’s sole logistics provider and agent of KCSR, DALKO regularly,
for a period of many consecutive years, arranged for the transport by motor carrier of the “weld
kits” from the Orgo-Thermit, Inc.’s facilities to various locations associated with KCSR.

19. In its discussions with DALKO leading up to ROYAL’s acceptance of cargo and
its agreement to transport the cargo as specified above, DALKO asked ROYAL for a copy of its
insurance declarations. A true and correct copy of the insurance declaration provided by ROYAL

to DALKO is attached hereto as Exhibit 3.
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 5 of 15 PagelD #: 8

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 5 of 12

20. The insurance declaration (Exhibit 3) shows the types of coverages, with limits of
coverage, carried by ROYAL as of December 28, 2017. The insurance declaration does not reflect
any coverage for environmental cleanup or restoration in the event cargo is spilled.

21. | Based upon DALKO’s representations as a broker and intermediary between
ROYAL and KCSR, and the agent of KCSR, ROYAL agreed to accept the cargo and transport it
as specified, including the requirement to haul the cargo with a flatbed trailer.

22. | ROYAL reasonably believed that the cargo did not pose a danger to the public or
to the environment if spilled because DALKO, who knew or should have known of the nature of
the cargo, did not disclose any such dangers to ROYAL.

23. | ROYAL reasonably believed the cargo posed no danger to the environment or to
the public in the event of a spill.

24. | ROYAL picked up the cargo as instructed by DALKO.

25. Just prior to its destination, the cargo was spilled because of an accident on a right
of way owned by KCSR. The accident was the result of a collision between the flatbed trailer
being hauled by ROYAL’s driver and a locomotive operated by KCSR.

26. Kansas City Southern Railway engaged a vendor to pick up the spilled cargo and
related debris (“debris”), some of which was in powder-like form, which had been strewn across
hundreds of yards of the right of way owned by KCSR.

27. KCSR engaged vendors to dispose of the debris cleaned up from along the right of
way at a total cost, according to KCSR, of more than $500,000.00.

28. | KCSR has sued Royal in the United States District Court for the Western District
of Louisiana for, inter alia, the above-referenced cleanup and disposal charges, cargo loss

damages, and damages to its locomotive in the collision.
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 6 of 15 PagelD #: 9

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 6 of 12

29. ROYAL has incurred significant costs in the defense of KCSR’s clams.

30. ROYAL did not learn of the true nature of the cargo until after the spill had
occurred. More specifically, after the spill, ROYAL learned that the welding kits contained, inter
alia, products with Materials Safety Data Sheets (“MSDS”). MSDS are published so that workers
and others who handle or transport such products will understand the safe handling, storage and
use of such products as well as what health hazards the products may cause in the event of
exposure, what hazards the products may cause to the environment in the event ofa spill, and what
cleanup measures should be use and not be used when handling or transporting the products.

31. On information and belief, DALKO chose not to provide the MSDS to ROYAL to
ensure Royal would accept the load on short notice.

32. After the above-referenced collision occurred, ROYAL learned one of the products
comprising part of the cargo with a MSDS sheet was Rail Welding Thermit (“Thermite”).
Thermite is an aluminum and iron oxide compound used, inter alia, as a welding material in the
process of installing and repairing railroad ties. If it is ignited, Thermite burns at approximately
4500 degrees Fahrenheit and cannot be extinguished with water. In fact, attempting to extinguish
a Thermite reaction with water will cause a steam explosion with serious risk of injury to persons
and property.

33. | ROYAL had no knowledge that Thermite was part of the weld kits and DALKO
did not disclose it to ROYAL, despite its duty to do so.

34, Prior to ROYAL’s acceptance of the cargo, DALKO, inter alia, had a duty to
disclose to ROYAL the products making up the weld kits had MSDS sheets, had a duty to provide
the MSDS sheets to ROYAL, had a duty to advise ROYAL that Thermite was part of the weld

kits, and/or had duty to ROYAL to disclose the characteristics of Thermite.
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 7 of 15 PagelD #: 10

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 7 of 12

35. Prior to ROYAL’s acceptance of the cargo, DALKO had a duty, inter alia, to ensure
that ROYAL had adequate insurance coverage to protect ROYAL from a claim associated with a
spill of the cargo.

36. Had DALKO not breached the above-referenced duties, ROYAL would not have
accepted the cargo, the subject collision and spill would have never occurred, the cleanup and
environmental restoration costs incurred by Kansas City Southern Railway would not have been
incurred, Kansas City Southern Railway would not have made a claim against ROYAL, and
ROYAL would not have incurred the fees and expense it has incurred and will incur in defense of
those claims. Further, ROYAL would not be threatened with the prospect of a judgment against
it in favor of Kansas City Southern Railway, in the event that Kansas City Southern Railway is
successful in its lawsuit against ROYAL.

37.  Allconditions precedent to the bringing or maintenance of this action have occurred

or been waived.

COUNT I
NEGLIGENCE AS TO DALKO

38. | ROYAL realleges paragraphs 1 through 37 as though fully set forth herein.

39, DALKO owed the duties to ROYAL set forth above.

40. DALKO breached those duties to ROYAL.

41. ROYAL has suffered and continues to suffer damages as a proximate result of
DALKO’s breaches.

COUNT I
NEGLIGENT MISREPRESENTATION AS TO DALKO

42. ROYAL realleges paragraphs 1 through 41 as though fully set forth herein.
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 8 of 15 PagelD #: 11

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 8 of 12

43. | DALKO misrepresented the nature of the cargo and/or omitted facts regarding the
cargo, including without limitation omitting the fact that the cargo was comprised of products with
MSDS sheets and omitting the fact that the cargo contained Thermit, which has, inter alia, the
characteristics set forth above.

44. The misrepresentations or omissions were material and/or significant because if the
nature of the cargo had been explained to ROYAL, ROYAL would not have accepted the cargo.

45. | DALKO failed to exercise the degree of diligence and expertise that ROYAL, as
the intermediary between ROYAL and KCSR, was entitled to expected from it.

46. | ROYAL reasonably relied upon DALKO’s representations concerning the cargo.

47. ROYAL has suffered and continues to suffer damages as a proximate result of
DALKO’s misrepresentations and/or omissions.

COUNT Il
BREACH OF CONTRACT AS TO DALKO

48. ROYAL realleges paragraphs 1 through 47 as though fully set forth herein.

49. The rate confirmation sheet (Exhibit 1) was the contract between ROYAL and
DALKO.

50. | DALKO breached the contract.

51. Asaresult of the breach, ROYAL has suffered damages and will continue to suffer

damages.

COUNT IV
BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
AND FAIR DEALING AS TO DALKO
52. ROYAL realleges paragraphs 1 through 51 as though fully set forth herein.

53. The rate confirmation sheet (Exhibit 1) was the contract between ROYAL and DALKO.
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 9 of 15 PagelD #: 12

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 9of12

54.

SD:

56.

57.

58.

59.

60.

61.

62.

63.

64.

65.

The contract contained a covenant of good faith and fair dealing.
DALKO breached the covenant of good faith and fair dealing.
As a result of the breach, ROYAL has suffered damages and will continue to suffer

damages.

COUNT V
COMMON LAW INDEMNITY AS TO DALKO

ROYAL realleges paragraphs 1 through 56 as though fully set forth herein.
Due to the actions and omissions of DALKO, ROYAL has, inter alia, become legally
obligated to pay its attorneys to defend it in the action brought against ROYAL by KCSR
and may become liable for damages to KCSR.
ROYAL did not actively or affirmatively participate in the wrong, as it was DALKO that
mispresented, by act or omission, the nature of the cargo.
DALKO is liable for the attorney’s fees that ROYAL has expended and will expend in the
litigation commenced against ROYAL by KCSR.
DALKO is liable for any amount awarded to KCSR against ROYAL in such litigation.
COUNT VI

BREACH OF CONTRACT AS TO DALKO AND KCSR
ROYAL realleges paragraphs | through 61 as through fully stated herein.
KCSR and DALKO entered into a contract with ROYAL comprised of the rate
confirmation sheet (Exhibit 1) and the uniform straight bill of lading (Exhibit 2).
KCSR and DALKO breached the contract.
Further, by operation of law and fact, the uniform straight bill of lading incorporated
Section 6, which states in pertinent part: “[e]very party, whether principal or agent, who

ships explosives or dangerous goods, without previous full written disclosure to the carrier
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 10 of 15 PagelD #: 13

Case: 13CI1:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 10 of 12

of their nature, shall be liable for and indemnify the carrier against all loss or damage
caused by such goods.”

66. KCSR and DALKO failed to provide written disclosure to ROYAL as required.

67. After the accident referenced above, KCSR made demand upon and ultimately sued
ROYAL for cleanup and disposal charges, cargo loss damages, and damages to its
locomotive in the collision.

68. KCSR and DALKO, as principal and agent, failed to indemnify and/or hold ROYAL
harmless resulting in a breach of the contract.

69. As a result of the breach, ROYAL has suffered damages and will continue to suffer
damages.

COUNT VII
BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
AND FAIR DEALING AS TO DALKO AND KCSR
70. ROYAL realleges paragraphs 1 through 69 as through fully stated herein.
71. The rate confirmation sheet (Exhibit 1) and the uniform straight bill of lading (Exhibit 2)
was the contract between ROYAL, DALKO, and KCSR.

72. The contract contained a covenant of good faith and fair dealing.

73. DALKO and KCSR breached the covenant of good faith and fair dealing.

74. As a result of the breach, ROYAL has suffered damages and will continue to suffer

damages,

COUNT VIII
CONTRACTUAL INDEMNITY AS TO DALKO AND KCSR

75. ROYAL realleges paragraphs | through 74 as through fully stated herein.
76. KCSR and DALKO entered into a contract with ROYAL comprised of the rate
confirmation sheet (Exhibit 1) and the uniform straight bill of lading (Exhibit 2).

10
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 11 of 15 PagelD #: 14

Case: 13C11:20-cv-00205 Document#:5 Filed: 01/15/2021 Page 11 of 12

77. By operation of law and fact, the uniform straight bill of lading incorporated Section 6,
which states in pertinent part: “[e]very party, whether principal or agent, who ships
explosives or dangerous goods, without previous full written disclosure to the carrier of
their nature, shall be liable for and indemnify the carrier against all loss or damage caused
by such goods.”

78. Due to the actions and omissions of DALKO, ROYAL has, inter alia, become legally
obligated to pay its attorneys to defend it in the action brought against ROYAL by KCSR
in Louisiana and may become liable for damages to KCSR.

79. KCSR and DALKO are liable for the attorney’s fees that ROYAL has expended and will
expend in the litigation commenced against ROYAL by KCSR pursuant to the bill of lading
contract.

80. KCSR and DALKO are liable for any amount awarded to KCSR against ROYAL in such
litigation and any judgment KCSR may obtain against Royal must be paid by KCSR and
DALKO as indemnitors.

DAMAGES

81. ROYAL realleges paragraphs | through 80 as through fully stated herein.

82. ROYAL restates this entire complaint.

83. ROYAL, as a direct and proximate result of the actions and omissions of DALKO and
KCSR stated herein, has suffered damages in an amount exceeding $100,000.

84. Wherefore, ROYAL demands a judgment of, from, and against DALKO and KCSR in an
amount within the jurisdictional limits of this Court, to be determined at the trial of this

cause, plus interest from the filing date of this Complaint, and all costs of court.

11
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 12 of 15 PagelD #: 15

Case: 13C11:20-cv-00205

Document #: 5

Filed: 01/15/2021 Page 12 of 12

RESPECTFULL SUBMITTED, this 15" day of January 2021.

OF COUNSEL:

G. Clark Monroe IT (MSB #9810)
gemonroeddunbarmonroe.com

Christopher G. Dunnells (MSB# 105029)
edunnellsi@@dunbarmonroe.com

DunbarMonroe, PLLC

270 Trace Colony Park, Suite A

Ridgeland, MS 39157

601-898-2073 Office

601-898-2074 Facsimile

12

Respectfully submitted,
ROYAL TRUCKING COMPANY
By Its Attorneys,

DunbarMonroe, PLLC

/s/ Clark Monroe
Clark Monroe
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 13 of 15 Page” #: 16

= ee

Case: {L3Cl1:20-cv-00205 Document#:5-1 Filed: 01/15/2021 Page lofi

TRUCKLOAD DIVISION Pxo # 661293 | :
| ; RATE, CONFIRMATION 12/28/17
z 09:28:17

  

Yeom : LISA MONTOZZI
(866) 707-4286 x 1137 |
(724) 962~4289 fax !

 

 

Wo: ROYAL TRUCKING (662) 494-1637 MC H# +t) LATTA .
Att } HERB X23) (662) 494-7263 fax por # : f
= TRUCK # :
PICKUP : ORGO-THERMIT INC TRATIER # 4 .

3500 COLONIAL DR N DRIVER :

. DRIVER CELL :

MANCHESTER NJ 08759 P/U REF # =: 38094
(732) 657~5781 JOR x 25 SIZE ¢ TYPE ; 49 ' FLATBED W/ TARPS
HOURS : 2eM DESCRIPTION : WELD KITS i
SHIP DATE/TIME ; 12/28/17 @ PIECES : 26 |
APPT DATE/TIME : @ WEIGHT 5 38685 :
MITES ; 1394

* TEMP CONTROL @ *

 

FINAL DESTINATION : KANSAS CITY SOUTHERN R
14800 HWY 1 sourH

VIVIAN LA 71082

; (318) 375-4956 RECEIVING
HOURS : 7AN-—2FM RED #

DEL APPT |\DATE/TIME  : @u

LINE RAUL RATE 2850.00

{ DISPATCR NOTES }

 

 

FLATBED W/ TARPS VIVIAN CLOSED 12/25,12/28,12/29

4

TOTAL RATE | $ | 2850.00 | ; I

 

‘ .
st eeHKAATEHKDO NOT CALL PICKUP OR DELIVERY LOCATIONS FOR DIRECTIONS*#*ttaraener
DALKO RESOURCES, INC, REQUIRES THU FOLLOWING DOCUMENTATION FOR PAYMENT:

1. INVOICE

2, BILL OF LADING (ORIGINAL BOL PREFERRED)

3, SIGNED|PROOF OF DELIVERY

4. RATE C ae hee SHEET

**QUICK PA Y A WL Ce CONTACT JIMMY @ EXT. 1106 FOR MORE INFORMATION**

TRUCKLOAD DIVISION.
P.O. BOX 58

 

 

 

Carrier sagnacare

Rate 42087
SEND CARRIER BIL: ares TQ sone >>> SHARPSVILLE PA 16150

Pro # 661293 MUST BE ON YOUR INVOICE

 

 

 

 

' |

EXHIBIT

 

 

‘VAl'te
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 14 of 15 PagelD #: 17

Page 1of1

Document #: 5-2 Filed: 01/15/2021

Case: 13C11:20-cv-00205

 

Ces

Taam

 

*suOoTIeTNbar [Tezepay pue 94jeqs

eTqeottdde [Te 02 pue ‘Asenbezr uo ‘zaddtys say 02 aTqeTteae

| aIP pue TeaTzzres sy Aq peyst[qeysa usaq saey .eYy2 SsSeTnz pue
SUOTJEOTITSSETO ’saqjer ay aestazeyjo ‘aetTqeottdde jt ‘zeddtus
pue TSTA7eD |yQ ueemJeq HutqTIM ut uodn peserbe useq aaey yey
sjore1qUOd Io sajzezr pautuzaqjap ATTenptatpuTt 03 yoaelqns poatesey

LIGIHX3
/ / 23ea eaznzeubts / / oe7ea asanyeubhts
@ NUYFHINOS ALIO SYSNWM : SeUbtsucD ONI LINYSHL-O5Y0 zeddtys

"Lod ey FO suoTyZeTnNbaz

aTqeottdde ey oj BuTpxz0oDe uoT Je \IOdsuer} TOF uoT ATpuos
zedoird ut exe pue pajTeqeT pue peyreu “patyTsse[o

eze sTeTiajew peuweu saoge syq 4euR ATT3A99 OF ST STUL

 

# OW # zeTFeAL 2IeTd SsusoTtyT
/ ff  #97e¢ aaznzeubTts
sooetd atenTag/zAetzazeg

“pejou se qdaoxs ‘zapzo poob ut paatesez st 4nogqe paqtiosep
Aqzadorg ‘STOTYSA ayz uy uOT_eQuauMoD0p JUeTeatnbe TO yoogeptnb
asuodssz Aadushazews Lod eyy sey AeTATes z0/pue eTqeTteae

| apew Sem UOTIBWIOJUT asuodsex Aduehrswuse seTsTAeD TatTr1eo
| "spzeoetd pertnbaz pue sabeysed yo 3dtesea safpe[mouyoe zetTrzre)

 

/ / 2320 exrnzeubts
ONI LIWTaHI—-ODUO : azeddtus

"sahieyo [NJMeT TsyRo [Te pue 3zybtTezzy zo quewked ynoy Im
quowdtys sty yo AASATTap ayeuw you [Teus Tatzzes sul
:quseuejeqs

HuTMoTTos aya ubts TTeys zoubtsuos ayy ‘zoubtTsuos

ey} UO aSInoedseaz 4NoOYATM seeUBtsuocs syyA 0 pereaTTep eq
O04 ST JuswdTys sty Ft “SsuOTRTpPUuOd ¢ UOT YDeS 03 4elqus

 

 

 

“bes 38 TOT wot Des 67 eeg ‘03 pezTWTT jou 4

usemnqjeq Juoweezbe ue o3 quensand aeTqeottdde aq Aew juemdtys sty, ut eSewep zo ssot xzoz uotReqtutt AatttqetT : ALON

8SS8-89P (pre) | ONI ‘SHOuNOSHa OWIYd Teo stu

nq ‘Sutpnptour set otqeottdde zepun zo sotyzzed 343

UITA sweTqozd zo suotjsonb ANY yes UHIMAWO OL BLON sas

 

 

 

 

 

 

 

 

 

 

 

Azeatted ¥ dnyotg 20432 LEZO-TTL (998) BD ONI ‘SHOUNOSHA owIvG °3 Tog zo Aded xez aseotTa
D9]
qQuewiheg yduorzg eaznsug 03 eDTOCAUT 2AznexX uC qo j
€6ZT99 # Old NI ‘SHOUNOSaA OwIva Bj
qnd@ osPeetTd rete aPtedezg qyq6tezq ARzeq PAzTUL, y
# DaWN m~
S898E SLI9 CIaM N 92 S
qUySTOM sseto suotydesxg pue syzteM TeToeds ‘seTotyszw Jo ucTAdtzoseq ‘BbuTbeyseg jo sputy WH sog
ni: addy teq
§ Feu 8B8SEOSS # FOU
ONTALSORa sz xX aor

@ NYGHLNOS ALID SWSNWU

OSEP-GSLE (8TE)
ZBOTL WI NWIAIA

T8LS-LS9 (ZEL)
6SL80 CN YS.LSATHONWA
HELNOS T AMH OOSPT N Yd TWINOTOD o0Sse

ONI LINYSRL-OSuo

 

 

S,# Jeu Teuctatppyw

 

 

 

 

 

SaNSISNOD AUgddIHsS
€6Z71T99 # O2d *eX LEZO-TIL (9938
# TeTtTezy, 8SS8-89p (Ps
LT/82/2T S3eq OST9T Yd ATITASRIVHS
aa@itTtia 2AOTAAeSD

86 XOM ‘O'd
ONI ‘smounosaa owrwa

ONIGYI J° Tlld LHSIWaLs
Case: 1:21-cv-00045-SA-RP Doc #: 1-1 Filed: 03/02/21 15 of 15 PagelD #: 18

Case: 13C/1:20-cv-00205

CERTIFICATE OF LIA

oo
ACCORD
hee

Document #: 5-3

Filed: 01/15/2021 Pageiliofi

 

DATE (MMIDTHYYYY)
§/31/2017

BILITY INSURANCE

 

 

THIS GERTIFIGATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFIGATE HOLDER, THIS

CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND,

REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.

EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES

BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED

 

IMPORTANT: If the cartificate holder Is an ADDITIONAL INSURED, the

cerlificate holder in lieu of such endorsoment(s).

policy(ias) must be endorsed, |f SUBROGATION IS WAIVED, subject to

the terms and conditions of the policy, certain policies may require an endorsement. A statement on this certificate does not confer rights to the

 

PRODUCER

Payvis Evans Insurance Agency,
21568 Union Avenue

Memphis TN 38174 0996

Inc.

 

ADORESS:
ra

CONTACT
NAME:
FAX

(AIE, Ro):

 

iE .
ty wEa DOL 27425424

 

CUSTOMER tow ROYAL—L —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INSURER(S) AFFORDING COVERAGE NAIC #
INSURED INSURERA: Cherokee Insurance Company 10642
Royal Trucking Company NEURERIEY
PO Box 387 beeen
West Point MS 39773 INSURER € :
INSURER D :
INSURER E:
INSURER F :
COVERAGES CERTIFICATE NUMBER: 115271840 REVISION NUMBER:
THIS JS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY
PERIOD. INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO
WHICH THIS. CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED 8Y THE POLICIES DESCRIBED HEREIN IS SUBJECT
TO ALL THE TERMS, EXCLUSIONS AND CONBITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
NOR TAGE eae POLICY EFF | POLIC eye
te a TYPE OF INSURANCE. POLICY NUMBER (MiAVDDAY YY) LFA, j LIMITS
A GENERAL LIABILITY GL170057 6/1/2017 6/1/2018 LEACH OCCURRENCE. $1,000, 000
Y | SANG SE TO RENTE ’
PX | COMMERCIAL GENERAL LIAUILITY ISES (fa poems §2.07009
| CLalms-MaADE |X | occur | MED EXP (Anyone parson) | $$. 000
__ PERSONALS ADV INJURY | 51,000,000 |
— caiheeitie GENERAL AGGREGATE $2,000,000
GEN'L AGGREGATE LIMIT APPLIES PER: PRODUCTS - COMPIOP AGG | $2, 000, 000 |
Proc! [AR | ioe 5
A | AUTOMORILE LIABILITY CA170102 6/1/2017 [4/1/2018 — | COMBINED SINGLE LIMIT $1,090,000
. (Es sccuenly ' 7
Bai) | ANY AUTO | BODILY INJURY (Per person) | §
____] ALL OWNED AUTOS  ROOILY INZURY (Pei r accittand) Ss
Sage SCHEDULED AUTOS PROPERTY DAMAGE 7
_| HIRED AUTOS (Per ncident) lose _
|__| NON-OWNED AUTOS | s
$
| UMBRELLA LiaB occur EACH OCCURRENCE s
EXCESS UAB | CLAIMS-MADE AGGREGATE Ss
__] BEDUCHIBLE =e hate S
RETENTION. $ 5
WORKERS COMPENSATION 17 F " | WO STATU- OTH:
a RNDIC HIST GH ERAT MNaNT ITT WO170066 6/1/2017 (6/4/2018 XL ray Mrs. ER
| ANY PROPRIETORPARTNERIEXECUTIVE [~ LEACH ACCIDENT $1, 000, DOO
OFFICERUMEMDER EXCLUDED? NIA
ivendatory in Nh E.L. DISEASE - EA EMPLOYER 52,000, 000
06, eeeonbo und en ee
DESCRIATION OF OF OPERATIONS below EL, DISEASE _ POLICY LIMIT | $1, 0v0, 00
2 |MOTOR TRUCK CARGO MC170068 G/2/2017 6/3/2010 $500,000 VEHICLE
$2,000, 900 CATASTROPHE

 

 

 

 

$30,000 TRAILER INTERCHANGE

 

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (Attach ACORD 101, Additional Romarks Schedula, if more space is requirod)
(CHEROKEE INSURANCE CO.POLICY NO.CAL70101

EPP 6/1/17-6/1/18)

 

CERTIFICATE HOLDER

CANCELLATION

 

 

Campany
Address
city St Zip

 

 

|

ACORD 265 (2009/09)

The ACORD name and logo are registered marks of ACORD

SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED
BEFORE THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED
IN ACCORDANCE WITH THE POLICY PROVISIONS.

 

AUTHORIZED REPRESEN SA TIVE

Bie

© 1988-2009 ACORD CO pide

 

  

 
